





Exhibit 10.1




CONFIDENTIAL EXECUTIVE RETENTION BONUS AGREEMENT










This Confidential Executive Retention Bonus Agreement (“Agreement”) is entered
into as of April 24, 2014 (the “Effective Date”), between Sherri L. Lemmer (the
“Executive”) and Wausau Paper Corp., a Wisconsin corporation (the “Company”).




RECITALS:




A.

The Executive is an employee of the Company and currently serves as Chief
Financial Officer; and




B.

Executive’s employment with the Company is “at-will,” and either party can
terminate the employment relationship at any time and for any reason not
protected by law; and




C.

Executive’s continued service and dedication to the Company are important to the
Company’s successful transition to a new Chief Executive Officer; and




D.

To induce the Executive to remain employed with the Company through her
Retention Date, the Company has agreed to offer the Executive a retention bonus,
under certain circumstances, as provided in this Agreement.




AGREEMENT




ARTICLE - DEFINITIONS






Section 1.1

Cause.  “Cause” shall mean any of the following:



(a)

The willful and continued failure of the Executive to perform substantially all
of the Executive’s duties with the Company, after a written demand for
substantial performance is delivered to the Executive by the Executive’s
supervisor that specifically identifies the manner in which the supervisor
believes that the Executive has not substantially performed the Executive’s
duties; or




(b)

The willful engaging by the Executive in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.




For purposes of this Section 1.1, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  





-1-




--------------------------------------------------------------------------------









Section 1.2

Code.  “Code” means the Internal Revenue Code of 1986, as amended.




Section 1.3

Controlled Group.  “Controlled Group” means the Company and each other member of
the controlled group of corporations or other entities under common control to
which the Company belongs for purposes of determining whether a separation from
service has occurred pursuant to Code Section 409A and the regulations
promulgated thereunder.




Section 1.4

Retention Bonus.  “Retention Bonus” shall have the meaning set forth in Section
2.1 of this Agreement.



Section 1.5

Retention Date.  “Retention Date” shall mean the date that is the one year
anniversary of the Effective Date.



Section 1.6

Retention Period.  “Retention Period” shall mean the period of time from the
Effective Date until the Executive’s Retention Date.




Section 1.7

Termination of Employment.  “Termination of Employment” means the termination of
the Executive’s employment by Company and each member of the Controlled Group.




ARTICLE 2 - RETENTION BONUS



Section 2.1

Payment of Retention Bonus by Company.  The Company will pay the Executive a
retention bonus in the amount of One Hundred Thousand Dollars ($100,000.00),
less all applicable withholdings and deductions required by law (the “Retention
Bonus”), within five (5) business days following the Executive’s Retention Date,
provided the Executive is actively employed by the Company on the Retention
Date.




ARTICLE 3 - TERMINATION



Section 3.1

Termination of Agreement by Company.  From the Effective Date and including
during the Retention Period, the Company may terminate this Agreement upon the
Executive’s Termination of Employment by the Company for Cause.



Section 3.2

Termination of Agreement by Executive.  From the Effective Date and including
during the Retention Period, Executive shall be deemed to have terminated this
Agreement if the Executive voluntarily incurs a Termination of Employment.




Section 3.3

Termination of Agreement by Reason of Executive’s Death.  This Agreement will
automatically terminate if Executive dies on or after the Effective Date
including during the Retention Period.  The termination date in such
circumstances will be the date of Executive’s death.




Section 3.4

Automatic Termination Following Expiration of Retention Period.  This Agreement
shall automatically terminate and be of no further force and effect thirty (30)
days following the end of the Retention Period; provided, however, that any
payment obligations





-2-




--------------------------------------------------------------------------------







incurred by the Company shall continue following any such automatic termination
of this Agreement.




ARTICLE 4 - MISCELLANEOUS




Section 4.1

Assignment.  Neither the Executive nor the Company may assign this Agreement
without the prior written consent of the other.  



Section 4.2

Entire Agreement, Amendment.  This Agreement contains the parties’ entire
agreement regarding its subject matter, namely the Retention Bonus,  and may
only be amended in a writing signed by the parties.  This Agreement supersedes
any and all prior oral or written agreements (including letters, policies and
memoranda) between the Executive and the Company regarding the specific subject
matter of this Agreement, namely the Retention Bonus.  This Agreement does not
supersede the Executive’s Change of Control Employment Agreement effective
December 14, 2012.




Section 4.3

Confidentiality of the Agreement.  Executive represents and agrees that the
terms and conditions of this Agreement shall be completely confidential subject
to the following exceptions:



(a)

Executive may tell, on condition of confidentiality, her spouse, appropriate
governmental agencies, such as the Internal Revenue Service or Wisconsin
Department of Revenue, her investment advisor, attorneys and accountants; and
any other person she is required to tell by law or must do so to effectuate this
Agreement.



(b)

The phrase “terms and conditions of this Agreement” means those terms and
conditions that appear on the face of this Agreement.



Section 4.4

Choice of Law.  Wisconsin law governs this Agreement.



Section 4.5

Waivers.  No party’s failure to exercise, or delay in exercising, any right or
remedy under this Agreement will be a waiver of such right or remedy, nor will
any single or partial exercise of any right or remedy preclude any or further
exercise of such right or remedy.




Section 4.6

Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service, if personally served on the party to whom notice is being
given, or on the third day after mailing, if mailed to the party to whom notice
is to be given, by first class mail, and properly addressed as follows:








-3-




--------------------------------------------------------------------------------







To Executive

Personal and Confidential




Sherri L. Lemmer

800 Oak Ridge Road

Mosinee, WI  54455







To Company

Personal and Confidential




Wausau Paper Corp.

100 Paper Place

Mosinee, WI  54455

Attention:  Curtis R. Schmidt

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.




Section 4.7

Compliance with Code Section 409A.  This Agreement is intended to comply with,
or be exempt from, Section 409A of the Code and shall be construed and
administered in accordance with Section 409A of the Code.




Executed this 24th day of April, 2014.










/s/ SHERRI L. LEMMER

Sherri L. Lemmer




Executed this 24th day of April, 2014.




WAUSAU PAPER CORP.













By:

/s/ CURTIS R. SCHMIDT

Curtis R. Schmidt

Vice President – Human Resources





-4-


